     Case 3:19-cv-02084-W-MDD Document 21 Filed 08/10/20 PageID.664 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
 8                              SOUTHERN DISTRICT OF CALIFORNIA
 9
10   RAMON SANCHEZ, JR.,                                          Case No.: 19-CV-2084 W (MDD)
11                                               Plaintiff,
                                                                  ORDER GRANTING EX PARTE
12   v.                                                           APPLICATION TO WITHDRAW AS
                                                                  COUNSEL [DOC. 20]
13   LOEWS HOTEL HOLDING
     CORPORATION, et al.,
14
                                             Defendants.
15
16
17             Pending before the Court is an ex parte application1 by Kristen L. Price to
18   withdraw as attorney of record for Plaintiff Ramon Sanchez Jr. [Doc. 20.] Despite
19   service of the motion on all parties on August 5, 2020, no opposition has been filed.
20             “The grant or denial of an attorney’s motion to withdraw in a civil case is a matter
21   addressed to the discretion of the trial court . . . .” Washington v. Sherwin Real Estate,
22   Inc., 694 F.2d 1081, 1087 (7th Cir. 1982). Factors considered in evaluating the
23   application include: “1) the reasons why withdrawal is sought; 2) the prejudice
24   withdrawal may cause to other litigants; 3) the harm withdrawal might cause to the
25   administration of justice; and 4) the degree to which withdrawal will delay the resolution
26
27
28   1
         Plaintiff styles the document as a motion. The Court interprets it as an ex parte application.
                                                              1
                                                                                              19-CV-2084 W (MDD)
     Case 3:19-cv-02084-W-MDD Document 21 Filed 08/10/20 PageID.665 Page 2 of 2



 1   of the case.” CE Resource, Inc. v Magellan Group, LLC, 2009 WL 3367489, at *2 (E.D.
 2   Cal. Oct. 14, 2009) (citing Canandaigua Wine Co., Inc. v. Moldauer, 2009 WL 89141, at
 3   *1 (E.D. Cal. Jan. 14, 2009)).
 4         Given the procedural posture of this case, Kristen Price’s withdrawal will not
 5   prejudice the litigants in this matter, harm the administration of justice, or delay
 6   resolution of the case. Plaintiff will continue to be represented through S. Todd Neal and
 7   Justin M. Martin of Procopio, Cory, Hargreaves & Savitch LLP.
 8         For the foregoing reasons, the Court GRANTS the application to withdraw as
 9   counsel of record in this action for Plaintiff. [Doc. 20.]
10
11         IT IS SO ORDERED.
12
13   Dated: August 10, 2020
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                   2
                                                                                 19-CV-2084 W (MDD)
